UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o For the transition period from to Commission file number:000-50302 Trey Resources, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1633636 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 5 Regent Street, Suite 520 Livingston, NJ 07039 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (973) 758-9555 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Number of shares of Class A, common stock, par value $.00001, outstanding as of November 12, 2010: 7,573,413,255. Table of Contents TREY RESOURCES, INC. and SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited): 3 Balance Sheets – September30, 2010 and December 31, 2009 3 Statements of Operations - For the three and nine months endedSeptember 30, 2010 and 2009 4 Statements of Cash Flows - For the nine months ended September 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4T. Controls and Procedures 25 PART II. OTHER INFORMATION Item 5. Other Information 26 Item 6. Exhibits 26 Table of Contents ITEM1 - CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) TREY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of$65,000 and $161,000 Inventories - Prepaid expenses and other current assets Total current assets Property, plant and equipment, net of accumulated depreciationof $478,395 and $419,740 Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Due to related parties Current portion of notes payable and capital leases Deferred revenue Notes payable to related parties Convertible debentures payable, net Derivative liabilities Total current liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock, $1.00 par value; authorized 1,000,000 shares;no shares issued and outstanding - - Common stock: Class A – par value $.0001; authorized 10,000,000,000 shares;6,573,413,255 and 5,834,695,306 shares issued and outstanding Class B – par value $.0001: authorized 50,000,000 shares;no shares issued and outstanding - - Class C – par value $.0001; authorized 20,000,000 sharesno shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total Trey Resources stockholders’ deficit ) ) Noncontrolling interest in SWK Technologies, Inc. ) Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents TREY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Sales – software, net $ Sales - service, net Sales, net Cost of sales Gross profit Selling, general andadministrative expenses : Selling expenses General and administrative expenses Depreciation and amortization Total selling, general and administrativeexpenses Loss from operations ) ) ) Other income (expense) Gain (loss) on revaluation of derivatives ) ) Common stock issued for debt conversiondiscount - ) - ) Interest expense, net ) Total other income (expense) ) ) Net income (loss) ) ) Net income (loss) attributableto the nonocontrolling interestin SWK Technologies, Inc. ) - ) - Net income(loss) attributabletoTrey Resources, Inc $ $ ) $ $ ) Net income (loss) per common shareBasic and Fully Diluted $ Weighted Average Shares Basic Diluted See accompanying footnotes to the condensed consolidated financial statements. 4 Table of Contents TREY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation and amortization Beneficial interest Loss (gain) on revaluation of derivatives ) Common stock issued for repayment of deferred compensation - Common stock issued for debt conversion discount - Changes in certain assets and liabilities: Accounts receivable, net Inventory ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) Deferred revenue ) ) Related party accounts Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activites: Proceeds from sale of shares of SWK - Proceeds from notes payable to related party Repayment of related party loans ) - Repayment of loans, notes payable, capital leases and convertible debentures ) ) Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ Cash paid during period for:: Interest expense $
